Citation Nr: 0732831	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-39 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for evaluation of residuals, post operative exostosis, right 
heel, from May 11, 2004 to March 19, 2007.

2.  Entitlement to an effective date earlier than March 20, 
2007 for the award of service connection for post operative 
scar, right heel.

3.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1980 to August 1984 
and from March 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in August 2006.

Initially the Board remanded three issues in August 2006.  
These issues were:  1) entitlement to service connection for 
a skin disability, 2) entitlement to a compensable evaluation 
for post operative residuals of exostosis of the right heel, 
and 3) entitlement to a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities.  
The issue of entitlement to service connection for a skin 
disability, however, was granted by way of a rating decision 
issued by the RO in May 2007.  As this grant of service 
connection is considered to be a full grant of the benefit 
sought, this issue is no longer considered to be in appellate 
status.  

Moreover, the Board notes that with respect to the issue of 
entitlement to a higher initial disability rating for 
residuals, post operative exostosis, right heel, the RO, by 
way of a May 2007 rating decision, granted an increased 
rating to 10 percent, effective March 20, 2007 and granted 
service connection for "post operative scar, right heel" 
with a 10 percent disability rating, also effective from Mach 
20, 2007.  Following this rating decision, the veteran's 
representative submitted a May 2007 statement saying "The 
veteran is satisfied with the increased percentages 
assigned."  The Board interprets this statement as conveying 
that the veteran is not appealing the current 10 percent 
disability ratings assigned for the residuals, post operative 
exostosis, right heel, and post operative scar, right heel.  

Nevertheless, the statement also says "The increased 
evaluation have been granted with an effective date of April 
1, 2007.  This is the first day of the month following a VA 
Examination of March 20, 2007.  You have indicated this is 
the first evidence of increased disability.  The veteran was 
assigned 0% ratings effective May 11, 2004 and has 
continuously sought higher evaluations.  The representative 
argued that records available at that time and cited in the 
SOC dated September 26, 2004 support the higher evaluations 
at that time.  The representative argued that the effective 
date of the increased evaluation should be July 1, 2004 the 
first day of the month following receipt of the claim at 
VARO, Buffalo."  

The Board interprets this statement as communicating a desire 
to appeal the noncompensable rating assigned for the 
residuals, post operative exostosis, right heel, from the 
date of the assignment of service connection to the date of 
the increased rating assigned on March 20, 2007.  As this 
issue is clearly part of the increased rating claim on 
appeal, the Board has jurisdiction over this claim.  However, 
with respect to the veteran's apparent contention that the 
assigned 10 percent rating for the post operative scar, right 
heel, should apply back to the date of his 2004 claim, the 
Board believes the veteran is arguing that he is disagreeing 
with the effective date of the award of service connection 
for the post operative scar, as the effective date of a 
disability rating cannot be before the effective date of the 
award of service connection for the disability in question.  
The RO has not issued a Statement of the Case with respect to 
this issue.  

Accordingly, the Board has characterized the issues on appeal 
as listed above.  The issue for a 10 percent evaluation based 
upon multiple noncompensable service-connected disabilities 
and the issue of entitlement to an effective date earlier 
than March 20, 2007 for the award of service connection for 
post operative scar, right heel, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's service connected residuals post operative 
exostosis, right heel, for the period from May 11, 2004 to 
March 19, 2007, were manifested by subjective complaints of 
pain and some abnormality on x-ray images with no evidence of 
abnormal bony pathology, visible deformity, limitation to 
range of motion, or ankylosis.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
evaluation of residuals, post operative exostosis, right 
heel, for the period from May 11, 2004 to March 19, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5270-5274 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, Sanders 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in July 2004 and August 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate service connection, 
increased rating, and effective date claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims.  

The Board notes that the veteran did not receive notice as to 
the information and evidence necessary to establish service 
connection, disability ratings or earlier effective dates 
until after the initial rating decision on appeal had been 
issued.  As such, the VCAA notice was deficient as to timing.  
The Board notes that the veteran, however, has not been 
prejudiced from this error because the denial of the claims 
in this appeal renders moot any question as to the 
appropriate disability rating or effective date to be 
assigned.  See Sanders, supra.; Simmons, supra.

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claims.  The record 
includes service records and VA treatment records.  The Board 
notes that the veteran has been afforded a VA examination in 
relation to his claim.  As such, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Increased Rating for Right Heel Exostosis

The present appeal involves the veteran's claim that the 
severity of his service-connected right heel disability 
warrants a higher disability rating.  Disability ratings are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
right heel disability is to be considered during the entire 
period from the initial assignment of the rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

However, as noted above, the veteran, through A May 2007 
statement from his representative, has expressly stated that 
he is satisfied with the current 10 percent disability rating 
assigned for this disability which became effective on March 
20, 2007.  As such, the Board is only looking to the period 
from the award of service connection, made effective May 11, 
2004, to March 19, 2007, the effective date of the increase 
to a 10 percent disability rating.

VA treatment records from 2004 to 2006 show repeated 
complaints of right foot pain.  An April 2006 treatment note 
shows that on examination of the veteran's right foot, no 
ecchymosis, erythema, or visible deformity was noted.  Active 
range of motion was equal and complete in all planes.  He was 
able to resist all planes.  He had decreased sensation noted 
over the posterior aspect of his calcaneus in comparison to 
the contralateral side.  His Achilles tendon was intact and 
he had no discomfort with stress of the Achilles tendon.  X-
ray images of the right foot revealed an anchor noted in the 
posterior aspect of his calcaneus with an area of post 
surgical changes noted in the posterior aspect of his 
calcaneus.  There was no abnormal bony pathology or acute 
fractures noted.  A diagnosis of right foot posterior 
calcaneal pain and numbness, status post calcaneal spur 
excision, was provided.

The veteran's residuals, post operative exostosis, right 
heel, has been rated by the RO under the provisions of 
Diagnostic Code (DC) 5273.  DC 5273 dictates that malunion of 
the os calcis or astragalus warrants a 10 percent disability 
when there is moderate deformity.  As noted above, the 
medical evidence for the time period in question does not 
support a finding of moderate deformity.  In April 2006, 
although x-ray images revealed that there was an area of post 
surgical changes noted in the posterior aspect of the 
veteran's calcaneus, there was no abnormal bony pathology 
noted, no visible deformity was noted, and the veteran had 
complete active range of motion in all planes and his 
Achilles tendon was intact.  As such, the Board does not find 
that the medical evidence of record for the period from May 
11, 2004, to March 19, 2007 supports a finding of moderate 
deformity to support a compensable disability rating.  The 
Board acknowledges 38 C.F.R. § 4.40, 4.45 and DeLuca v. 
Brown; however, there is no evidence of limitation to range 
of motion or decreased functionality due to weakened 
movement, excess fatigability, pain, or incoordination in 
order to merit a compensable disability rating.  As for other 
potentially applicable DCs, there is no evidence of ankylosis 
of the ankle, subastragalar, or tarsal joints, an 
astragalectomy, or moderate limitation to range of motion of 
the ankle to warrant a compensable disability rating under 
DCs 5270 through 5274.


ORDER

Entitlement to an initial compensable disability rating for 
evaluation of residuals post operative exostosis, right heel, 
from May 11, 2004 to March 19, 2007, is denied.



REMAND

As noted above, with respect to the issue of entitlement to a 
higher initial disability rating for residuals, post 
operative exostosis, right heel, the RO, by way of a May 2007 
rating decision, granted service connection for "post 
operative scar, right heel" and a 10 percent disability 
rating.  Following this rating decision, the veteran's 
representative submitted a statement saying, inter alia, 
"The increased evaluation have been granted with an 
effective date of April 1, 2007.  This is the first day of 
the month following a VA Examination of March 20, 2007.  You 
have indicated this is the first evidence of increased 
disability.  The veteran was assigned 0% ratings effective 
May 11, 2004 and has continuously sought higher evaluations.  
He noted that records available at that time and cited in the 
SOC dated 9/26/04 support the higher evaluations at that 
time.  He related that the effective date of the increased 
evaluation should be July 1, 2004 the first day of the month 
following receipt of the claim at VARO, Buffalo."  

The Board believes that through this statement, the veteran 
is arguing that he is disagreeing with the effective date of 
the award of service connection for the post operative scar, 
as the effective date of a disability rating cannot be before 
the effective date of the award of service connection for the 
disability in question.  Unfortunately, the RO has not issued 
a statement of the case with respect to this issue; hence, a 
remand of this matter for the RO to accomplish such action is 
required.  See 38 C.F.R. § 19.26 (2006).  See also Manlincon 
v. West, 12, Vet.App. 238 (1999).

Additionally, the Board notes that in its August 2006 remand, 
it requested that the veteran be given a VCAA notice letter 
pertaining to the issue of entitlement to a 10 percent rating 
based upon multiple, noncompensable service-connected 
disabilities.  While the veteran was issued a letter in 
August 2006, this letter did not discuss the type of evidence 
necessary to assign a 10 percent rating based upon multiple 
noncompensable service-connected disabilities.  While the 
veteran was subsequently awarded two separate 10 percent 
disability ratings, these ratings were not made effective 
until March 20, 2007.  Prior to March 20, 2007, the veteran 
received noncompensable ratings for three service-connected 
disabilities.  Thus, the veteran is potentially entitled to a 
10 percent rating based upon multiple, noncompensable 
service-connected disabilities.  As such, he is entitled to 
proper VCAA notice pertaining to this issue.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim for a 10 
percent rating based upon multiple, 
noncompensable, service- connected 
disabilities, the RO should provide the 
appellant notice of the information and 
evidence necessary for a 10 percent 
rating under 38 C.F.R. § 3.324, notice 
of which evidence, if any, the claimant 
is expected to obtain and submit, and 
which evidence will be retrieved by VA, 
notice of what evidence is necessary 
for establishing an effective date, and 
notice that he should provide any 
evidence in his possession that 
pertains to the claim.

2.  The RO should issue a statement of 
the case on the claim for an earlier 
effective date for the award of service 
connection for a post operative scar, 
right heel.  The RO should furnish to the 
veteran a VA Form 9 (Appeal to the Board 
of Veterans' Appeals) and clearly advise 
him of the need to file a timely 
substantive appeal if he wishes to 
perfect and complete an appeal of this 
issue, and afford him the appropriate 
opportunity to do so.  


The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


